Citation Nr: 0431433	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-11 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an effective date prior to July 1, 1997 
for the grant of a total rating of 100 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

The RO, in August 2001, granted a total rating of 100 percent 
for PTSD, effective June 1, 1998.  In November 2001, the 
veteran submitted a timely notice of disagreement.  In May 
2002, the RO granted an earlier effective date of July 1, 
1997.  A statement of the case was issued in September 2003, 
which included a letter advising the veteran that he had 60 
days to submit a substantive appeal to appeal, his case.  
However, in an October 29, 2003 letter to the veteran 
addressing the issue of earlier effective date, the RO 
advised that he had one year from the date of this letter to 
submit evidence, but if the evidence was received after 
October 28, 2004 "we won't be able to pay you back to the 
date you filed this claim."  Thus, it appears that the RO 
extended the filing deadline to October 28, 2004.  The 
veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2004, which 
included a discussion of the earlier effective date issue.  
Therefore, the Board will accept the hearing testimony as a 
timely filed substantive appeal.  

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  On November 13, 1996, the RO received the veteran's 
claims of service connection for PTSD and entitlement to a 
total rating based on individual unemployability.  

2.  The evidence of record does demonstrate that the criteria 
for a total rating of 100 percent were met as of November 13, 
1996, the date of the veteran's claim.  


CONCLUSION OF LAW

An effective date of November 13, 1996, but no earlier, for 
the assignment of a 100 percent evaluation for PTSD is 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim for an earlier 
effective date with respect to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given 
the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The veteran contends that he should receive an earlier 
effective date for the 100 percent total rating currently 
assigned for his PTSD.  By way of written statements and 
personal hearing testimony, the veteran reported that he has 
not worked full time since 1995 or 1996.   

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

VA received the veteran's claim for entitlement to service 
connection for PTSD and TDIU on November 13, 1996.  The 
veteran's application included a photostatic copy of a 
September 1996 treatment record documenting a diagnosis of 
probable PTSD and an opinion that the veteran was 
unemployable.  Severe PTSD was diagnosed on a VA examination 
in December 1996, and the examiner reported a Global 
Assessment of Functioning (GAF) Scale score of 40.  By rating 
action of September 1998, the RO granted service connection 
for PTSD and assigned a 30 percent rating, effective November 
13, 1996.  The veteran appealed the rating.  

The record includes treatment, hospitalization reports, and 
VA examination reports, for the period from 1996 to 2000.  
The records show that the veteran had been hospitalized for 
PTSD on a number of occasions.  Further, the records reveal 
GAF scores ranging from 35 to 55, as well as opinions 
indicating that the veteran has been unemployable for a 
number of years.  

By rating action of August 2001, a total rating of 100 
percent was assigned, effective June 1, 1998.  The veteran 
appealed the assigned effective date.  In May 2002, the RO 
assigned an earlier effective date of July 1, 1997, the month 
that the veteran indicated that he was last able to work full 
time.  

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised Schedule For Rating Disabilities, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 10 percent evaluation is 
assigned for PTSD when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 55-
60 indicates moderate difficulty in social, occupational, or 
school functioning.  Although the GAF score does not neatly 
fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty.  In Carpenter v. Brown, 8 Vet. App. 240 (1995), CAVC 
recognized the importance of the GAF score and the 
interpretations of the score.  

The Board finds that the veteran initiated his claim of 
entitlement to service connection for PTSD and TDIU in 
November 1996, and the date of claim was the effective date 
assigned for the original grant of service connection for 
PTSD.  Therefore, the evidence of record clearly shows that 
the veteran's claim for unemployability dates back to 
November 1996.  Thus, included in the veteran contention for 
an effective date prior to July 1997 for the 100 percent 
evaluation is the issue of the effective date of the award of 
service connection. 

The veteran was admitted to VA Medical Center in September 
1996 for PTSD evaluation.  He reported nightmares of Vietnam, 
sleep difficulties, inability to keep job due to anger and 
difficulties relating to people.  The Diagnosis was PTSD and 
a GAF score of 40/44 was noted.  A December 1996 VA 
examination report indicated that the veteran last worked in 
April 1996.  He reported nightmares and sleep disturbances, 
difficulties getting along with others, difficulty 
controlling anger, and preferred to keep to himself.  The 
diagnosis was severe PTSD and the GAF was 40.  Such a score 
is representative of some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  In subsequent VA hospitalization and examination 
reports, the veteran reported that he had worked as a truck 
driver again for a short time in early 1997, but was fired 
because he couldn't get along with people.  VA records 
continue to contain opinions that the veteran was 
unemployable.  

Although the veteran reported working a short period in 1997, 
it is clear from his medical records and testimony that the 
veteran had major difficulty obtaining and maintaining full 
time employment.  Moreover, VA evaluations from September 
1996 to July 1997 continue to find the veteran unemployable 
due to his PTSD and show GAFs of 40.  Resolving doubt in the 
veteran's favor, the Board finds that the assignment of a 100 
percent evaluation for PTSD is warranted effective November 
13, 1996, the date of the veteran's claim.

Although the veteran was hospitalized and treated for PTSD at 
a VA facility in September 1996, the Board finds that there 
is no communication from the veteran in the claims folder 
showing intent to claim service connection for PTSD prior to 
November 13, 1996 claim.  There is no basis for considering 
whether an informal claim was submitted under 38 C.F.R. § 
3.157 because the issue in question is based upon an original 
claim, not a claim for an increase or a claim to reopen a 
previously denied claim.  The instances in which medical 
records, including VA examination reports, can be used as an 
informal claims are limited to circumstances where the 
claimant seeks to reopen a previously denied claim or is 
seeking an increased rating after service connection had 
already been granted for the disability in question.  
Therefore, the September 1996 medical reports cannot be used 
as an informal claim in this instance.  Thus, the Board 
concludes that the veteran is not entitled to an award of 
service connection prior to November 13, 1996, the date of 
receipt of his claim.


ORDER

An earlier effective date of November 13, 1996, but no 
earlier, for the assignment of a 100 percent rating is 
granted.  

REMAND

The service records reflect combat service, evidenced by the 
award of a Combat Action Ribbon and Presidential Unit 
Citation.  Therefore, it is reasonable to find that the 
veteran suffered acoustic trauma during service, even though 
the service medical records are negative for any findings or 
complaints of left ear hearing loss.  See 38 C.F.R. 
§ 3.304(d) (2004).  The veteran was afforded a VA examination 
in January 1997, but the hearing loss shown did not meet the 
requirements of 38 C.F.R. § 3.385.  In a June 2003 report, 
the VA examiner linked the veteran's bilateral hearing loss 
to his inservice acoustic trauma and found that the veteran's 
hearing loss had worsened.  However, it is not clear if the 
observation was based on an examination conducted at that 
time or any other clinical findings in the file.  Therefore, 
the Board finds that the veteran should be afforded an 
examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
level of the veteran's left ear hearing 
loss.  All necessary special studies or 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examination 
report should be typed.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The AMC should adjudicate the claim 
of entitlement to service connection for 
left ear hearing loss.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



